 Case 2:18-cv-13112-LJM-DRG ECF No. 6 filed 02/08/19                 PageID.25      Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MARIA STANG,

        Plaintiff,                                Case No. 18-13112
                                                  Honorable Laurie J. Michelson
 v.                                               Magistrate Judge David R. Grand

 DELTA AIRLINES, INC.,

        Defendant.


                     ORDER REGARDING ORDER TO SHOW CAUSE


       The complaint in this case was filed on October 4, 2018. With nothing having been filed

in the case since that date, on January 25, 2018, this Court ordered Plaintiff Maria Stang to show

cause as to why her case should not be dismissed for failure to prosecute. (ECF No. 5.)

       Stang has responded. She states as follows:

       As accurately stated in the Order [to Show Cause], the summons was issued in this
       case for Defendant on October 4, 2018. Pursuant to Federal Rules of Civil
       Procedure 4(m), “If a defendant is not served within 120 days after the complaint
       is filed, the court—on motion or on its own after notice to the plaintiff—must
       dismiss the action without prejudice against that defendant or order that service be
       made within a specified time.” . . . Plaintiff obtained a waiver of service from
       attorney Sharon Rae Gross and filed the waiver of service on February 1, 2019
       (ECF No. 4) which was in compliance with Federal Rule 4(m).

(ECF No. 5, PageID.22–23.)

       The Court will not require Stang to show further cause. Although Rule 4(m) was amended

in 2015 to change the 120-day period to a 90-day period, Defendant Delta Airlines has waived

service and that waiver has been docketed. (ECF No. 5.)

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
 Case 2:18-cv-13112-LJM-DRG ECF No. 6 filed 02/08/19                   PageID.26      Page 2 of 2



                                              UNITED STATES DISTRICT JUDGE


Date: February 8, 2019


                                      CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, February 8, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                              s/William Barkholz
                                              Case Manager




                                                     2
